STEPHENS, Circuit Judge
(concurring).
I think it well, however, to make plain that the ultimate fact in this case is that the corporation was “availed of for the purpose of” avoiding a surtax. The mere accumulation of more than a reasonable fund for the proper conduct of the business is not enough. This fact produces only a prima facie showing of the ultimate fact. I have no doubt as to the correctness of the Commissioner of Internal Revenue’s determination in this case that the corporation was availed of to avoid a surtax, and the record reveals ample substantial evidence in support of the Tax Court’s conclusions to that effect.